Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 31, 2018

                                    No. 04-17-00572-CV

 CITY OF SAN ANTONIO BY AND THROUGH CITY PUBLIC SERVICE BOARD OF
                    SAN ANTONIO D/B/A CPS Energy,
                              Appellants

                                              v.

                                       Chris SMITH,
                                         Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-08496
                        The Honorable Renée Yanta, Judge Presiding


                                       ORDER
        Appellant’s motion for extension of time to file a reply brief is GRANTED. Appellant’s
reply brief is due on February 20, 2018.


It is so ORDERED on this 31st day of January, 2018.



                                                   PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court